DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed August 6, 2021. Claims 1-24 are currently pending, of which claims 1-7, 9-15, and 17-23 are currently amended.
Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are either not persuasive or moot. 
Applicant first argues that the object topology of the data center, as now claimed outside of the preamble and argues that the specification explicitly defines what an object topology is. See Remarks 9; see also Specification paras. [0081-82] and [0086]. Examiner respectfully disagrees with this portion of the arguments and notes that no specific definition is provided in Applicant’s disclosure, just that there are relationships between data objects. If Applicant desires a specific topology and parent/child relationship actually displayed to the user, this needs to be explicitly claimed. A topology is merely a layout and the claim does not even require a display of the topology, only that relationships exist broadly. This is something that data objects across a network must have to exist within that network. Under the broadest reasonable interpretation, Gomes Pereira explicitly teaches tracking information about hardware down to the rack it is in. Regarding the “issues” as noted in the previously cited art, the issues are intended to be the “technical issues” that are associated with the assets. However, See Remarks 10; see also Gomes Pereira paras. [0035-36].
Applicant next argues that the searching for change points language is not taught by the previously cited art. See Remarks 10-11. Examiner again respectfully disagrees. “Searching” as currently claimed is a broad term in the art. Herein, Gomes Pereira explicitly teaches filtering data points, which is a form of searching. See Gomes Pereira Fig. 4 and paras. [0036, [0042], and [0070]. If Applicant desires a new query to be executed on data and then have that data displayed to the user in response to explicit inputs, this needs to be explicitly claimed. Moreover, Applicant argues that it is unclear what Harutyunyan is cited to teach. Examiner stated that although Gomes Pereira could arguably teach troubleshooting times, that Harutyunyan is meant to teach performing the searching of the change points in Gomes Pereira within a time period. Therefore, Harutyunyan has been cited to explicitly teach the troubleshooting time period as claimed, to clearly attribute the time period to the searching of Gomes Pereira. Specifically, Harutyunyan teaches searching for alert triggers at certain times stamps, identifying the alert triggers within a series of event messages. See Harutyunyan paras. [0065-68].
Furthermore, even if Gomes Pereira were to not teach the searching as claimed (which Examiner does not content to be the case), then Harutyunyan also teaches this searching as well. This is all Examiner intended with offering two references while also clearly stating what is not explicitly taught by Gomes Pereira. Moreover, this lends support to the combinability of the references. Applicant’s conclusory statements about See Remarks 13. Examiner clearly identified the link between both Gomes Pereira and Harutyunyan, and clearly stated how Gomes Pereira would be improved by the time periods of Harutyunyan. If Applicant desires a more explicit reading of this troubleshooting time period, then Applicant needs to expressly claim it. Herein, this time period is claimed at an incredibly high level and is subject to a broad, yet reasonable interpretation. If Applicant had a narrower scope in their claim language, Examiner would not be inclined to cite to different patent publications that each read on the claim language to emphasize the breadth of the claim language.
Applicant next argues that “Pereira does not actually teach or suggest computing a rank” but merely teaches “ranking which could mean simply placing the issue-solution combinations in a particular order.” See Remarks 14. Examiner fails to see the difference here. If the system of Gomes Pereira is ranking, then any type of ordering would be performed by the same high level/generic computer that Applicant has currently claimed. Furthermore, Gomes Pereira explicitly performs “ranking candidate issue-solution combinations based on their relevance to the extracted relevant information about the experienced technical issue” and “the corrective actions may (sic) the solution(s) of the highest ranked issue-solution combination.” See Gomes Pereira paras. [0070-74]. Moreover, any arguments Applicant advances about the amendments are moot, as new reference Zhu has been cited and combined with Gomes Pereira to teach the user selected performance time as claimed.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “The method of claim 1 wherein further comprises” and the metes and bounds of the claim cannot be determined as it is unclear what the “wherein” is meant to capture to further narrow. If it is the entirety of claim 1, then Applicant needs to merely remove the “wherein”. If it is meant to identify a particular aspect or limitation of claim 1, then Applicant needs to clearly state what that is. Claims 15 and 23 recite similar language and are rejected for at least the same reasons therein.

Claim Interpretation
Claim 7 is directed to a method claim that recites a search for erroneous application traces and the subsequent limitations are conditional upon the results of said search. The conditionality of the claim causes any prior art to meet the broadest reasonable interpretation of the claim only upon execution of the search. Therefore, the prior art only needs to read upon the “searching” and not the subsequent limitations because a search does not explicitly require those erroneous application traces to (1) See MPEP 2111.04(II); see also Ex parte Schulhauser. Examiner does note that regarding claims 15 and 23, these require all of the limitations of the claims. A prior art rejection has been provided below to advance compact prosecution.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 9-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira et al. (U.S. Publication No. 2019/0347148; hereinafter “Gomes Pereira”) and further in view of Harutyunyan et al. (U.S. Publication No. 2018/0341566; hereinafter “Harutyunyan”) and Zhu et al. (U.S. Publication No. 2014/0172371; hereinafter “Zhu”).
As per claim 1, Gomes Pereira teaches a method stored in one or more data-storage devices and executed using one or more processors of a computer system for finding various types of evidence of performance problems with objects related by an object topology of a data center, the method comprising:
identifying objects of the object topology of the data center (See Gomes Pereira paras. [0035-36]: identifying objects/assets within an environment, including data storage assets; Figs. 6, 7, and paras. [0110-115]: tracking issues across various computing environments and sources);
computing a rank for each of the various types of evidence of changes found in the search, wherein each rank is based on a closeness of a corresponding change point to a user selected performance problem time; and generating a recommendation that corrects performance problems associated with the changes in behavior of the objects based on the rank of each of the various types of evidence (See Gomes Pereira paras. [0070-74]: ranking root causes of technical issues and then for reach candidate that has been ranked, a corrective action can be suggested).
While Gomes Pereira teaches searching for change points associated with various types of evidence of changes in behavior of the objects (See Gomes Pereira within a troubleshooting time period.
While it can be argued that Gomes Pereira teaches tracking recovery times, and therefore troubleshooting times (See Gomes Pereira para. [0045]), Harutyunyan teaches this limitations of the claim, including the searching as well (See Harutyunyan paras. [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the ranked issues and actions of Gomes Pereira with the time periods and searching of Harutyunyan. One would have been motivated to combine these references because both references disclose monitoring issues in a computing environment, and Harutyunyan enhances the user experience by furthering the prioritization of the issues of Gomes Pereira while seeking the optimal troubleshooting for the computing environment (See Harutyunyan para. [0003]).
Furthermore, while Gomes Pereira teaches computing a rank for each of the various types of evidence of changes found in the search, Gomes Pereira does not explicitly teach wherein each rank is based on a closeness of a corresponding change point to a user selected performance problem time.
Zhu teaches this limitation of the claim (See Zhu paras. [0020], [0035], [0038], and [0053]: timestamps of events tracked. This can be incorporated into the rankings of Gomes Pereira, including “connecting one or more collected metrics and/or events based on respective timestamps, ranking the one or more collected metrics and/or events based on contribution to fault identification”; paras. [0020] and [0039]: “ranking the one or more collected metrics and/or events based on contribution to fault identification, and 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the ranking of Gomes Pereira with the timestamping of Zhu. One would have been motivated to combine these references because both references disclose monitoring and logging faults/errors in computing environments, and Zhu enhances the user experience by quickly identifying issues and allowing the user to easily identify at what points in time those issues occur. This saves on time-consuming and complex processes by allowing the user of Gomes Pereira to not only effectively identify the root cause of technical issues, but to do so quickly across multiple data points.

As per claim 2, Gomes Pereira/Harutyunyan/Zhu further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of change points in metrics of the objects within the troubleshooting time period (See Gomes Pereira para. [0036]: asset information can be changed and updated, including comparing versions of software; see also Harutyunyan paras. [0056] and [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages. This includes tracking changes to various metric data as well).

As per claim 3, Gomes Pereira/Harutyunyan/Zhu further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of changes in log messages associated with the objects, the log messages generated within the troubleshooting time period (See Gomes Pereira paras. [0039] and [0061]: analyzing log data to determine technical issue; see also Harutyunyan paras. [0057], [0065-68], and [0071]: searching for alert triggers within periods of times as well as time periods to record event messages. This includes logs being affected by the alert events as well).

As per claim 4, Gomes Pereira/Harutyunyan/Zhu further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of adverse events associated with the objects within the troubleshooting time period (See Gomes Pereira Fig. 4 and paras. [0025], [0042], [0067], and [0070]: tracking and recording technical issues that arise, including monitoring event data of the systems in the computing environment; see also Harutyunyan paras. [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages).

As per claim 5, Gomes Pereira/Harutyunyan/Zhu further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of property changes in the objects (See Gomes Pereira paras. [0036]: identifying properties of the assets involved 

As per claim 6, Gomes Pereira/Harutyunyan/Zhu further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of changes in network data of the objects (See Gomes Pereira Fig. 4 and paras. [0035] and [0112]: data that can be tracked includes network data; see also Harutyunyan paras. [0056] and [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages. This includes tracking network traffic).

As per claim 7, Gomes Pereira does not explicitly teach wherein further comprises: searching for erroneous application traces associated with the objects; computing an entropy for each erroneous application trace that deviates from a normal application trace in the troubleshooting time period; and for each of the erroneous application traces, computing a rank based on the corresponding entropy.
Zhu teaches these limitation of the claim (See Zhu paras. [0042] and [0044]: “Even if a fault pattern cannot be matched, the key metric and/or event with the highest rank with respect to individual faults may have been detected.” Additionally, “any abnormal activity to a metric or an event in a cluster may indicate a fault with a high probability. Therefore, the fault diagnosis module 102 may check all related metrics and events at each sampling round”. This is showing that abnormal events may deviate from a normal activity measurement at the sampling round/time period; paras. [0038-39]: 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the monitoring of Gomes Pereira with the troubleshooting and entropy of Zhu. One would have been motivated to combine these references because both references disclose monitoring and logging faults/errors in computing environments, and Zhu enhances the user experience by not only providing quick information access that can save time, but by also provided efficient calculations to weigh alerts and therefore help develop patterns that can help identify issues of increasing severity.

As per claims 9-15, the claims are directed to a system that implements the same or similar features as the method of claims 1-7, respectively, and are therefore rejected for at least the same reasons therein. Additionally, Gomes Pereira/Harutyunyan/Zhu teaches said system comprising one or more processors; one or more data-storage devices; and machine-readable instructions stored in the one or more data-storage devices that when executed using the one or more processors controls the system to perform the operations of said method (See Gomes Pereira paras. [0116-119]).
As per claims 17-23, the claims are directed to a storage medium that implements the same or similar features as the method of claims 1-7, respectively, and are therefore rejected for at least the same reasons therein. Additionally, Gomes Pereira/Harutyunyan/Zhu teaches said non-transitory computer-readable medium encoded with machine-readable instructions that implement a method carried out by one or more processors of a computer system to perform said method (See Gomes Pereira paras. [0116-119]).

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira/Harutyunyan/Zhu as applied above, and further in view of Rennison (U.S. Patent 7,827,125 B1).
As per claim 8, while Gomes Pereira/Harutyunyan/Zhu teaches the ranked list, Gomes Pereira/Harutyunyan/Zhu does not explicitly teach providing a graphical user interface that enables a user to rate each of the various types of evidence.
Rennison teaches these limitations of the claim (See Rennison cols. 6:4-34 and 11:44-67: user can assign ratings using a five-star rating system to the search results to indicate quality of said results).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the results of Gomes Pereira/Harutyunyan/Zhu with the user ratings of Rennison. One would have been motivated to combine these references because both references disclose tracking and recording search results, and Rennison enhances the user experience by allowing the system of Gomes Pereira/Harutyunyan/Zhu to further enhance its learning by tracking relevancy feedback.

As per claim 16, the claim is directed to a system that implements the same or similar features as the method of claims 8 and is rejected for at least the same reasons therein.

As per claim 24, the claim is directed to a storage medium that implements the same or similar features as the method of claims 8 and is rejected for at least the same reasons therein.













Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145